DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "have in common a contact portion configured to perform positioning at the press-fitting by contacting the scroll piece and the shroud piece in a state of opposing in a shaft direction" in lines 2-4.  It is unclear what Applicant is trying to claim due to the awkward phrasing.  For examination purposes, as best understood by the Examiner in view of the specification the limitation will be interpreted as the scroll piece and the shroud piece each have a contact portion configured to position the scroll piece and the shroud piece relative to one another at the press-fitting.  
Claim 4 is also indefinite by virtue of its dependency on Claim 2.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arakawa et al. (US 20190226501), hereinafter: “Arakawa”.
In Reference to Claim 1
Arakawa teaches:
A compressor housing(40,50, 80) for a turbocharger(10) configured to house a compressor impeller(13; Fig 2), the compressor housing comprising: 

a shroud part(43) that surrounds the compressor impeller in a circumferential direction(clearly shown in Fig 2) and has a shroud surface(43a) facing the compressor impeller(P[0035]); 
a diffuser part(44) that is formed on an outer circumferential side of the compressor impeller in the circumferential direction(clearly shown in Fig 2) and forms a diffuser passage(46) configured to allow compressed air discharged from the compressor impeller to pass therethrough(P[0033], P[0034]); 
a scroll chamber formation part(40,50; P[0037]) that forms a scroll chamber(47) configured to guide the compressed air passing through the diffuser passage to outside(P[0037]); 
a refrigerant flow path(60) that is formed along the diffuser part in the circumferential direction(as shown in Fig 2, 60 extends circumferentially along the diffuser part 44), and allows a refrigerant for cooling the diffuser part to pass therethrough(P[0042]); and 
a recirculation part(70) configured to recirculate part of the air which has been sucked in from the intake port and reached the shroud part to an upstream of the compressor impeller(air enters the recirculation part through inlet 71 at the shroud part and exits back into 83a upstream of the impeller 13, as shown in Fig 2; P[0043]), 
wherein the compressor housing is dividably composed of a scroll piece(42,83) including at least part of the intake port formation part(42,82) and at least part of the scroll chamber formation part(portion of 42 at 47), and a shroud piece(43) including at 
wherein the refrigerant flow path is formed as an annular space(P[0048]) that is defined by a first flow-path formation part(84a,84b,84c) of the scroll piece(83) and a second flow-path formation part(40b) of the shroud piece(43), the first flow-path formation part and the second flow-path formation part being formed respectively at each opposing part of the scroll piece and the shroud piece which oppose each other(at least 84a/84c and 40b oppose eachother in the axial direction; Fig 3), 
wherein the first flow-path formation part and the second flow-path formation part are fitted with each other at an inner circumferential seal part(84s; Fig 2-3) configured to seal the refrigerant flow path on the inner circumferential side of the refrigerant flow path(P[0050]) and at an outer circumferential seal part(83s; Fig 2-3) configured to seal the refrigerant flow path on the outer circumferential side of the refrigerant flow path(P[0049]), 
wherein the recirculation part includes: a recirculation chamber(70 is a chamber) as a space that is defined by a first recirculation chamber formation part(86) of the scroll piece and a second recirculation chamber formation part(90b,92) of the shroud piece(83), the first recirculation chamber formation part and the second recirculation chamber formation part being formed respectively at each opposing part of the scroll piece and the shroud piece which oppose each other(as clearly shown in Fig 2, at least 86 and 92 oppose eachother); a communication part(71) that is open at the shroud surface and is communicated with the recirculation chamber(P[0069]; Fig 2); and a 
Regarding the limitations “being press-fitted into an inside of the scroll piece in a shaft direction” and “wherein the inner circumferential seal part is formed by press-fitting a first press- fitting portion of the shroud piece into a first press-fitted portion of the scroll piece, wherein the outer circumferential seal part is formed by press-fitting a second press- fitting portion of the shroud piece into a second press-fitted portion of the scroll piece”, these have been interpreted as product by process limitations.
 It has been held in re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the compressor housing, inner circumferential seal part and outer circumferential seal part) and not of the recited process steps (in this case the press-fitting process) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).
In Reference to Claim 2
Arakawa teaches:


Regarding the limitations “at the press-fitting” this has been interpreted as product by process limitation.
 It has been held in re Brown, 459 F.2d 531,535, 173 USPQ 685, 688 (CCPA 1972). “[I]t is the patentability of the product claimed (in this case the scroll piece and shroud piece) and not of the recited process steps (in this case the press-fitting process) which must be established. We are therefore of the opinion that when the prior art discloses a product which reasonably appears to be either identical with or only slightly different than a product claimed in a product-by-process claim, a rejection based alternatively on either section 102 or section 103 of the statute is eminently fair and acceptable. As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” (see MPEP 2113).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arakawa in view of Niwa et al. (US 20180313361), hereinafter: “Niwa”.
In Reference to Claims 3 and 4
Arakawa teaches:
A method for manufacturing compressor housing for a turbocharger according to claims 1 and 2(see rejection of claims 1 and 2 above),
the method comprising: molding the scroll piece and the shroud piece by die-casting(P[0031]); 
Arakawa fails to teach:
forming the first and second press-fitted portions in the scroll piece, and the first and second press-fitting portions and the communication part in the shroud piece, 
Niwa teaches:
An analogous compressor housing(1) for a turbocharger(P[0054]) having a scroll piece(2) and a shroud piece(3), wherein first press-fitted portions(53a,53b) are press-fitted together(53b is press-fitted into 53a) to form an inner circumferential seal part(53; P[0064], P[0070]) and second press-fitted portions(54a,54b) are press-fitted together(54b is press-fitted into 54a) to form an outer circumferential seal part(54; P[0065], P[0071]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Arakawa to incorporate the teachings of Niwa, to replace the inner and outer circumferential o-ring seals with the inner and outer circumferential press-fitted seals to reduce the number of parts and simplify construction(P[0025], P[0045]). 
Arakawa in view of Niwa fail to explicitly teach:
The first and second press-fitting portions and the communication part  are formed by machining.  
However, the basic technique of machining the scroll and shroud pieces to form the first and second press-fitting portions and the communications part yield no more 

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Isogai (US 20180252229), MItsubori et al. (US 5246335), Alcaraz (US 10519974), Uesugi et al. (US 10436216), Ozaki et al. (US 10436218) are all cited for teaching similar multi-piece compressor housings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P WOLCOTT whose telephone number is (571)272-9837.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court D. Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN P WOLCOTT/Primary Examiner, Art Unit 3745